Appeal by the de*529fendant from a judgment of the Supreme Court, Westchester County (Cowhey, J.), rendered May 16, 1995, convicting him of attempted kidnapping in the second degree and criminal use of a firearm in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s current challenge to the validity of his plea of guilty is unpreserved for appellate review (see, People v Proctor, 79 NY2d 992; People v Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d 636). In any event, his contention is unequivocally refuted by the record of the plea proceedings (see, e.g., People v Santana, 176 AD2d 360), which demonstrates that his plea of guilty was knowingly, voluntarily, and intelligently entered (see, People v Harris, 61 NY2d 9).
The defendant has foreclosed appellate review of his claim that his statutory right to a speedy trial was violated (see, CPL 30.30) by entering a plea of guilty (see, People v Prescott, 66 NY2d 216, 219-220; People v Howe, 56 NY2d 622). Sullivan, J. P., Copertino, Santucci and Florio, JJ., concur.